— Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered on or about March 26, 1992, which, insofar as appealed from, denied defendants-appellants’ motion for leave to serve an amended answer containing the defense of Statute of Limitations, unanimously affirmed, without costs.
Inasmuch as the action sounds in fraudulent misrepresentation, it had to be brought within six years of the complained of misrepresentations or two years after plaintiff discovered the fraud, whichever was later (Hernandez v Empire Mut. Ins. Co., 121 AD2d 259, 261). The complaint alleges that while the purportedly fraudulent misrepresentations were made in or around 1983, they were not discovered until 1990, less than a year prior to the commencement of the action in 1991. Since defendants come forward with no facts to cast doubt on the truth of the alleged 1990 discovery date, the proposed defense plainly lacks merit and was properly rejected notwithstanding the liberal policy governing amendment of pleadings. Concur —Sullivan, J. P., Ellerin, Wallach, Ross and Rubin, JJ.